Citation Nr: 0716327	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), emphysema, and an 
enlarged heart, due to environmental exposure.

2.	Entitlement to service connection for scars due to a 
chronic skin disorder (lichen simplex).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In October 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference, with the 
undersigned Veterans Law Judge sitting at the Board's main 
office in Washington, DC.  A copy of that hearing transcript, 
and the transcript of the veteran's November 2005 personal 
hearing at the RO, are of record.  During the veteran's 
October 2006 Board hearing, he withdrew his appeal of the 
matter as to whether he had excessive income for entitlement 
to a permanent and total rating for pension purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks service connection for scars due to 
a chronic skin disorder (lichen simplex).  He has variously 
alleged that he developed a skin disorder in service due to 
exposure to defoliants sprayed in the jungle in the areas of 
the Philippines and Okinawa where he was stationed.

Service medical records reflect that, when examined for entry 
into service in May 1960, a skin abnormality was not noted.  
On October 24, 1960, the veteran was seen for complaints of a 
skin rash on both legs that he said he had for over one year 
that worsened.  On June 6, 1962, he was treated for lichen 
simplex.  When seen in early August 1962, a new eruption was 
noted and, on August 28, 1962, the condition was described as 
improved.

Post service, private hospital records indicate that, in June 
2005, the veteran was surgically treated for an abscess of 
the left axilla.  Results of laboratory tests performed at 
that time were positive for methicillin resistant 
staphylococcus aureus.  September 2005 records indicate that 
he hospitalized again and treated for an infected wound of 
the upper left arm.  The September discharge summary reveals 
that the veteran had several small papules on his upper 
extremities and stomach that were observed to be erythematous 
and pruritic.  It was noted that the veteran constantly 
scratched the lesions and his left upper arm lesion started 
as a papule that became infected after the veteran scratched 
it.  A September 2005 consultation record shows that the 
veteran had a recurrent history of lesions (growths versus 
abscesses) with a right arm abscess.  

During his 2006 Board hearing, and his 2005 personal hearing 
at the RO, the veteran and his wife testified that his skin 
was clear and free of scars prior to his entering service and 
that, after discharge, he manifested an itchy disfiguring 
chronic, but intermittent, skin problem that left scars.

In January 2005, the RO denied the veteran's claim on the 
basis that his skin disorder existed prior to service and 
there was no evidence of it worsening in service.

However, the Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
scars due to a chronic skin disorder preexisted the 
appellant's entry into active military service in September 
1960 and was not aggravated by service.

The veteran was scheduled for a VA dermatology examination in 
October 2004 but, evidently, failed to appear and did not 
request that the examination be rescheduled.  In the interest 
of due process and fairness, the Board believes further VA 
examination is warranted.

Second, there appear to be some outstanding VA medical 
records that need to be obtained.  In a May 2005 signed 
release, the veteran said he was treated at the VA medical 
center (VAMC) in Newington, Connecticut, since 1993.  During 
his 2006 Board hearing, he testified that VA prescribed 
topical medication for his claimed skin disorder.  VA medical 
records, dated from January to November 2002 and from 
February 2003 to June 2004, are of record and were apparently 
included among the records obtained from the Social Security 
Administration (SSA) in conjunction with SSA's award of 
disability benefit, although the August 2005 statement of the 
case does not show that the RO considered the 2002 VA medical 
records.  Moreover, a list of VA medical appointments, dated 
from October 1995 to January 2005, reflects that the veteran 
was seen in the dermatology clinic in December 1996.  There 
is no indication that the RO requested these VA medical 
records.  This needs to be done prior to final consideration 
of the veteran's claim.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record reflects that additional VA medical evidence is 
available that is not before the Board at this time.  
Additionally, in May 2005, the veteran also reported 
treatment at the Newington Health and Rehab Center, Church 
Street, Newington, CT 06111.  These records should also be 
requested.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request all medical 
records regarding the veteran's 
treatment at the VAMC in Newington, for 
the period from 1993 to the present.

2.	The RO should request all records 
regarding the veteran's treatment at 
the Newington Health & Rehab Center, 
Church Street, Newington, CT 06111.

3.	The veteran should be advised that he 
may submit any additional medical 
evidence in his possession, including 
statements, to show that his claimed 
scars due to a chronic skin disorder, 
and COPD, emphysema, and enlarged 
heart, are due to his active military 
service.

4.	The veteran should be scheduled for 
appropriate VA dermatology examination, 
by a physician, to determine the 
etiology of any scars due to chronic 
skin disorder (lichen simpex) found to 
be present.  A copy of the written 
notice of the scheduled examination 
that is sent to the veteran should be 
obtained from the VAMC and placed in 
the claims files.  A complete history 
of the claimed disorder should be 
obtained from the veteran.  Prior to 
the examination, the examiner should 
review the claims folders, including 
the appellant's service medical records 
for each of his three periods of active 
duty (from September 1960 to September 
1964), including the October 24, 1960, 
June 6, 1962, and August 28, 1962 
service medical records.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  The examiner is requested to 
address the following matters:

a.	Does the appellant currently have 
a disorder manifested by scars due 
to a chronic skin disorder (lichen 
simplex), or other chronic skin 
disability (or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals 
of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records (including 
the October 24, 1960, June 6, 
1962, and August 28, 1962 records) 
when was the disability (or 
disabilities) started?

d.	If any disability was incurred 
before September 1960, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during a period of 
military duty, namely from 
September 1960 to September 1964?

e.	If any diagnosed disability was 
incurred after Septemer 1960, the 
examiner is requested to provide 
an opinion concerning the etiology 
of any scars due to a chronic skin 
disorder (lichen simplex) found to 
be present, to include whether it 
is at least as likely as not 
(i.e., to at least a 50- 50 degree 
of probability) that any currently 
diagnosed scars due to a chronic 
skin disorder (lichen simplex) was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

f.	A complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
files should be made available to 
the examiner prior to examination 
and the examination report should 
indicate if the veteran's medical 
records were reviewed by the 
examiner.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it

5	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for COPD, emphysema, and an 
enlarged heart as due to environmental 
exposure, and for scars due to a chronic 
skin disorder (lichen simplex).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2006 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



